UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-1552



JOYCE JOHNSON,

                                              Plaintiff - Appellant,

          versus


LUMBERMENS MUTUAL CASUALTY COMPANY, t/a Kemper
National Services; EDWIN BOND, in his individ-
ual capacity,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-97-1128-A)


Submitted:   March 16, 1999                 Decided:   April 19, 1999


Affirmed by unpublished per curiam opinion.


Before WIDENER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Joyce Johnson, Appellant Pro Se. John Christopher Pasierb, COHEN,
GETTINGS & DUNHAM, Arlington, Virginia; Francis Xavier Grossi, Jr.,
BATES, MECKLER, BULGER & TILSON, Chicago, Illinois, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joyce Johnson appeals a district court order granting the

motion for judgment as a matter of law of her former employer,

Lumbermens Mutual Casualty Co., t/a Kemper National Services.   The

district court granted the motion at the close of her case to the

jury in her action filed pursuant to Title VII of the Civil Rights

Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (West 1994 & Supp.

1998).   We have reviewed all of the claims Johnson raises in her

informal brief and find no reversible error.   Accordingly, we af-

firm on the reasoning of the district court. Johnson v. Lumbermens

Mutual, No. CA-97-1128-A (E.D. Va.   Mar. 12, 1998).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2